Citation Nr: 1825488	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-18 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from July 1963 to December 1966.

This matter comes before the Board of Veterans' Appeals from a June 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for tinnitus.  

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) in August 2017.  A copy of the transcript has been reviewed and associated with the claims file. 


FINDING OF FACT

The evidence is at least in equipoise as to whether tinnitus is the result of noise exposure during military service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 C.F.R. §§ 1110, 1131, 1154(a) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In this decision, the Board grants entitlement to service connection for tinnitus.  As this represents a complete grant of the matter adjudicated herein, no discussion of VA's duty to notify or assist is necessary.  


Legal Criteria

Service connection will be granted for a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  

Service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but an award solely on this basis is only permissible if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).  

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (stating that lay person competent to testify to pain and visible flatness of his feet).  

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt shall be given to the Veteran.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

The Veteran asserts that his tinnitus was incurred as a result of in-service noise exposure.  

The evidence shows a current tinnitus disability.  See 05/16/2013, C&P Exam; 04/22/2014, CAPRI, p. 13.  Accordingly, a present disability has been established by the evidence.  

A review of the Veteran's DD Form-214 and military personnel records reflects a military occupational specialty (MOS) of administrative specialist.  He served in Vietnam and received an Air Force commendation medal for his work in Southeast Asia for the air police squadron.  The Veteran indicated that he was exposed to small arm fire and large explosive fire while he was in Vietnam.  Furthermore, he was trained with and exposed to hand grenades and M-16 rifles.  Accordingly, the Board finds that in-service noise exposure has been established as consistent with the types, places, and circumstances of the Veteran's active service.  38 U.S.C. § 1154(a).

Having established a current disability and conceded in-service noise exposure, the remaining question is whether the Veteran's tinnitus is due to noise exposure during military service.  

The Veteran testified at a Board hearing in August 2017.  He indicated that he initially noticed ringing in his ears in Vietnam and this ringing has not subsided since service.  

A VA examination was performed in April 2013, at which time the examiner opined that it was less likely than not that the Veteran's tinnitus was the result of military noise exposure.  The examiner reasoned that his service treatment records revealed normal bilateral hearing at the time of entrance and separation from the military.  

After a review of the evidence, the Board finds that service connection for tinnitus is warranted.  

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.   Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  The Veteran is certainly competent to report tinnitus.

The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In making this determination, the Veteran has confirmed in-service noise exposure, and his description of in-service noise exposure and subsequent ringing in his ears is consistent with the circumstances of his service.  There is no persuasive evidence of record indicating that the Veteran's statements are not credible.  

The Board acknowledges the negative opinion provided by the April 2013 examiner.  However, this examiner failed to take into account the Veteran's statements that he first experience ringing in his ears when he was stationed in Vietnam and solely relied on his normal hearing at the time of separation to conclude tinnitus was not related to service.  Moreover, continuity of symptomatology alone is sufficient for an award of service connection for chronic diseases.  Walker, 708 F.3d at 1338.  VA deems tinnitus organic diseases of the nervous system.  See VA Under Secretary for Health Memorandum (October 1995); see also 67 Fed. Reg. 59033 -01 (Sept. 19, 2002); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease of the nervous system'").

In view of the foregoing, and in consideration of the credible lay statements, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current tinnitus is the result of military service.  In cases where the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 
1 Vet. App. at 53-54.


ORDER

Service connection for tinnitus is granted.  


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


